Citation Nr: 0716160	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  00-19 716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1977 to July 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied service connection for PTSD.


FINDING OF FACT

The veteran has PTSD as a result of service.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1131 
(West Supp. 2005); 38 C.F.R. §§ 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection for PTSD requires the presence of three elements: 
[1] a current medical diagnosis of PTSD (presumed to include 
the adequacy of the PTSD symptomatology and the sufficiency 
of a claimed in-service stressor), [2] credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and [3] medical evidence of a causal relationship 
between current symptomatology and the specific claimed in-
service stressor(s).  See 38 C.F.R. § 3.304(f).

The Board notes that Congress amended 38 C.F.R. § 3.304(f) 
during the pendency of this appeal.  This amendment, which 
became effective March 7, 2002, addresses the type of 
evidence that the Board may consider relevant in 
corroborating the occurrence of a stressor in claims for 
service connection for PTSD resulting from a personal 
assault.

In these types of claims, VA permits a veteran to present 
evidence from sources other than their military records to 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  38 C.F.R. § 3.304(f)(3).

Evidence of behavior changes following a claimed assault is 
one type of relevant evidence that the Board may take into 
account.  Examples of behavior changes that may constitute 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA may submit any evidence that it 
received to an appropriate mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  Id.

In Patton v. West, 12 Vet. App. 272, 277 (1999), VA 
established special procedures for evidentiary development of 
claims for PTSD based on personal assault.  The Court advised 
that the portions of the VA Adjudication Procedure Manual 
M21-1, Part III, paragraph 5.14c, provide "guidance on the 
types of evidence that may serve as 'credible supporting 
evidence' for establishing service connection of PTSD which 
allegedly was precipitated by a personal assault during 
military service."

Manual M21-1 lists evidence that might indicate such a 
stressor including lay statements describing episodes of 
depression; panic attacks or anxiety but no identifiable 
reasons for the episodes; visits to medical clinics without a 
specific ailment; evidence of substance abuse; and increased 
disregard for military or civilian authority.  The Manual 
also lists behaviors such as requests for change of MOS or 
duty assignment, increased use or abuse of leave, changes in 
performance and performance evaluations, increased use of 
over-the-counter medications, unexplained economic or social 
behavior changes, and breakup of a primary relationship as 
possibly indicative of a personal assault, provided that such 
changes occurred at the time of the incident.  The Court held 
that the provisions in M21-1, Part III, 5.14(c), which 
address PTSD claims based on personal assault, are 
substantive rules which are the equivalent of VA regulations, 
and therefore; they bind VA decisions.  YR v. West, 11 Vet. 
App. 393, 398-99 (1998); Patton, 12 Vet. App. at 272.

In the instant case, the veteran alleges that her immediate 
supervisor sexually assaulted her on numerous occasions in 
the military.  In February 2006, the Board remanded her case 
for a compensation examination to determine whether she has 
PTSD; and if she does, to determine the credibility of her 
stressors.  The Board finds that the preponderance of the 
evidence supports the veteran's claim.

In July 2006, a compensation examination diagnosed the 
veteran with chronic PTSD.  The examiner noted that while the 
veteran's service medical records do not clearly prove that 
numerous sexual assaults occurred in service, there are 
several visits to physicians with complaints of 
dysmenorrheal, a couple of mental health consults, and a 
culture for possible sexually transmitted diseases.  Indeed, 
the RO discounted the veteran's mental health consult in 
January 1982 due to difficulties associated with her divorce.  
In contrast to the RO's analysis, the M21-1 Manual considers 
behavior changes, including the breakup of a primary 
relationship, as possible evidence of a potential stressor.  
Hence, the Board disagrees with this finding and notes that 
the incident provides some probative evidence in favor of her 
claim.  

The examiner also noted that the veteran reported recurring 
distressing dreams, avoidance of thoughts and conversations 
associated with the alleged stressor, avoidance of activities 
and people that reminded her of the alleged stressor, 
decreased participation in significant activities, and 
feelings of detachment from others.  

It thus appears that the veteran demonstrated some behavioral 
changes in service following the alleged sexual assault.  
Therefore, resolving all reasonable doubt in the veteran's 
favor, the Board accepts her behavior changes as sufficient 
evidence that a sexual assault occurred in service.  See 
Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit- 
of-the-doubt" rule, where there exists "an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter," the veteran shall prevail upon the issue). 

Hence, the Board finds that the evidence supports the 
veteran's claim of entitlement to service connection for 
PTSD.  The aforementioned evidence establishes a diagnosis of 
PTSD, credible supporting evidence that a claimed in-service 
stressor actually occurred, and a link, established by the 
medical evidence, between her PTSD and a verified in-service 
stressor.  See 38 C.F.R. § 3.304.  Accordingly, the Board 
finds that the evidence supports her claim of service 
connection for PTSD.

In light of the favorable outcome, there is no need to engage 
in any analysis with respect to whether the RO satisfied the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA).  U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
Supp. 2005)).  In other words, the Board finds that no 
further notification or assistance would be helpful, and 
deciding the appeal at this time is not prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

ORDER

Entitlement to service connection for PTSD is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


